21-30107-hcm Doc#35 Filed 03/31/21 Entered 03/31/21 23:36:00 Imaged Certificate of
                                Notice Pg 1 of 3
   Expedited hearing shall be held on 4/12/2021 at 12:30 PM in
   us-courts.webex.com/meet/Mott, through the Cisco WebEx Meetings
   application. Movant is responsible for notice.




   The relief described hereinbelow is SO ORDERED.


   Signed March 29, 2021.
                                                       __________________________________
                                                              H. CHRISTOPHER MOTT
                                                       UNITED STATES BANKRUPTCY JUDGE
   ________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION

    IN RE:                                         §
                                                   §
    PDG PRESTIGE, INC.,                            §                  Case No. 21-30107
                                                   §
    Debtor.                                        §
                                                   §

          ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION
          REGARDING MOTION OF DEBTOR TO (I) ENTER INTO DEBTOR
          POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS
          UNDER CODE SEC. 364(D), AND (III) PROVIDE RELATED RELIEF (RE:
          DOCKET NO. 24, 25)

           On this day came on for consideration Motion for Expedited Consideration Regarding
   Motion for Expedited Consideration Regarding Motion to (I) Enter into Debtor Possession Credit
   Agreement, (II) Grant Priming Liens Under Code Sec. 364(d), and (III) Provide Related Relief
   (Docket No. 25) (the “Motion to Expedite”) regarding the Motion to (I) Enter into Debtor Possession
   Credit Agreement, (II) Grant Priming Liens Under Code Sec. 364(D), and (III) Provide Related
   Relief (Docket No. 24) (the “DIP Motion”) filed herein on March 26, 2021 by PDG-Prestige, Inc.,
   Debtor and Debtor in Possession herein. The Court finds and concludes that the Motion to Expedite
   should be granted.

          IT IS THEREFORE ORDERED THAT the Court shall conduct an expedited hearing
   on the DIP Motion at the date and time entered on the docket for this case. Movant shall be
   responsible for notice.

                                                  ###

   ORDER GRANTING MOTION FOR EXPEDITED CONSIDERATION REGARDING MOTION OF DEBTOR TO (I)
   ENTER INTO DEBTOR POSSESSION CREDIT AGREEMENT, (II) GRANT PRIMING LIENS UNDER CODE SEC.
   364(D), AND (III) PROVIDE RELATED RELIEF — Page 1                           1937411.DOCX [2]
         21-30107-hcm Doc#35 Filed 03/31/21 Entered 03/31/21 23:36:00 Imaged Certificate of
                                         Notice Pg 2 of 3
                                                               United States Bankruptcy Court
                                                                 Western District of Texas
In re:                                                                                                                  Case No. 21-30107-hcm
PDG Prestige, Inc.                                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: Mar 29, 2021                                                Form ID: pdfintp                                                           Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Mar 31, 2021:
Recip ID                   Recipient Name and Address
db                     +   PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196
cr                     +   City Of El Paso, Weston Centre, 112 E. Pecan St, Suite 2200, San Antonio, TX 78205-1588
cr                     +   City bank, c/o Brad Odell, Mullin Hoard & Brown, LLP, P. O. Box 2585, Lubbock, TX 79408-2585
cr                     +   HD Lending, LLC, P.O. Box 1977, El Paso, TX 79999-1977
cr                     +   New Mexico Real Estate Advisors, Inc. d/b/a Collie, c/o Kemp Smith LLP, Attn: James W. Brewer, 221 N. Kansas, Ste,. 1700, El Paso,
                           TX 79901-1401

TOTAL: 5

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Mar 31, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on March 29, 2021 at the address(es) listed
below:
Name                               Email Address
Brad W. Odell
                                   on behalf of Creditor City bank bodell@mhba.com memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

James W. Brewer
                                   on behalf of Creditor New Mexico Real Estate Advisors Inc. d/b/a Colliers International jbrewer@kempsmith.com,
         21-30107-hcm Doc#35 Filed 03/31/21 Entered 03/31/21 23:36:00 Imaged Certificate of
                                         Notice Pg 3 of 3
District/off: 0542-3                                         User: admin                                                        Page 2 of 2
Date Rcvd: Mar 29, 2021                                      Form ID: pdfintp                                                  Total Noticed: 5
                               tschoemer@kempsmith.com

Jeff Carruth
                               on behalf of Debtor PDG Prestige Inc. jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 6
